PER CURIAM:
This claim was originally styled in the name of Penny M. Esworthy, but when the testimony established that the vehicle, a 1984 BMW, was titled in the names of Penny M. Esworthy and her husband, Charles R. Bickerton, the Court, on its own motion, joined Charles R. Bickerton as an additional claimant.
On January 1, 1984, claimants’ vehicle struck a pothole on Route 62 between Charleston and Cross Lanes, West Virginia. The right front wheel was damaged as a result of the incident. Claimants seek $211.85 for the replacement of the damaged wheel. Claimant testified that she had no knowledge as to how long the pothole had been in existence or whether respondent had been given any notice of the defect.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the respondent had notice of the defect, the claim must be denied.
Claim disallowed.